—Order, Supreme Court, New York County (Joan Madden, J), entered November 8, 2002, which, to the extent appealed from as limited by the briefs, denied plaintiffs motion to restore the case to the calendar, unanimously affirmed, without costs.
This case was initially dismissed for plaintiff’s failure to comply with court orders for discovery and the filing of a note of issue, rather than for abandonment of prosecution (cf. Johnson v Minskoff & Sons, 287 AD2d 233 [2001]). In rejecting prior efforts to restore the case to the calendar, this Court has noted the absence of merit to plaintiffs claims (269 AD2d 319 [2000], lv denied in part and dismissed in part 95 NY2d 860 [2000]; 283 AD2d 333 [2001], lv dismissed 97 NY2d 638 [2001]).
We have considered plaintiffs remaining arguments and find *355them to be without merit. Concur—Buckley, P.J., Andrias, Sullivan, Friedman and Gonzalez, JJ.